Citation Nr: 1710930	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residual of a cold injury of the bilateral lower extremities (claimed as frozen feet).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1965 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Montgomery, Alabama RO has assumed the role of agency of original jurisdiction (AOJ).

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in October 2016.  A transcript of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  At the October 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal as it pertained to his claim for service connection for residuals of a cold injury to the lower extremities.

2.  The evidence reflects that the Veteran's degenerative arthritis of the lumbar spine is causally related to his service-connected pes planus.

3.  The evidence is against a finding that the Veteran currently has a neck disability.

4.  Resolving all reasonable doubt in the Veteran's favor, hypertension was manifest to a compensable degree within one year of discharge.

5.  The evidence reflects that the Veteran's patellofemoral pain syndrome of the left knee is causally related to his service-connected pes planus.

6.  The evidence reflects that the Veteran's degenerative arthritis of the right knee is causally related to his service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for residuals of a cold injury to the lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).

5.  The criteria for service connection for patellofemoral pain syndrome of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

6.  The criteria for service connection for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the October 2016 hearing, after discussion, the Veteran expressed his decision to withdraw his claims of service connection for residuals of a cold injury to the bilateral lower extremities.  The hearing transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board finds that the Veteran's withdrawal of his residuals of a cold injury claim was well-informed; thus the Board does not have jurisdiction to review that issue and the appeal, as it pertains specifically to the issue of residuals of a cold injury, is dismissed.

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claims pertaining to his low back, hypertension, or bilateral knee disabilities, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

In regards to the Veteran's neck disability, the Veteran was afforded proper notice by way of an April 2009 pre-adjudicatory letter to the Veteran from the AOJ.  Thus, the duty to notify was satisfied.

The VA's duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records and lay statements of argument.  The Veteran was not afforded a VA examination in connection to his neck disability claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination in this instance is unnecessary.  As discussed on more detail below, the evidence of record is against a finding that the Veteran has a current neck disability that may be related to an in-service injury.  As the first and third elements of McClendon are not met, a VA examination in this instance is not required.

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence. Given the above, no further action related to the duties to notify and assist is required in this case.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain diseases, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability is related to a documented in-service back strain.  The record reflects that the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine.

In January 2016, the Veteran was afforded a VA examination in relation to his claim.  At that time, the examiner opined that the Veteran's lumbar spine arthritis was at least as likely as not related to his in-service back strain.  Alternatively, the examiner also opined that, based upon medical research indicating a significant correlation between pes planus and low back pain, the Veteran's lumbar spine degenerative arthritis was at least as likely as not related to his pes planus.  

Also of record is an October 2016 letter from the Veteran's treating physician.  In the letter, Dr. J.W. opined that the Veteran's lumbar spine degenerative issues are a result of his service-connected flat feet.

Given the evidence as outlined above, the Board finds that service connection for the Veteran's degenerative arthritis of the lumbar spine is warranted.  The evidence is at least in equipoise and all reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neck Disability

The record reflects that the Veteran reported neck pain while in service.  On the first occasion, the Veteran was prescribed pain medication; however, an etiology of the neck pain was not provided.  Less than a month later, the Veteran reported neck pain following an episode of loss of consciousness.  Pain on passive movement of neck was noted; a provisional diagnosis of "r/o traumatic epilepsy" was also noted.  See Service Treatment Records dated May 24, 1968 and June 14, 1968.  Upon discharge, the Veteran's neck was noted as clinically normal.

Post-service treatment records contain no complaints, treatments, manifestations, or diagnoses related to the Veteran's neck.  Treatment records from Dr. L.W. indicate that the Veteran exhibited full range of motion of the neck and reported no complaints.  Records from the Veteran's orthopedic doctor are silent for any complaints or diagnoses related to the Veteran's neck or cervical spine.  At times, the Veteran denied neck pain or stiffness.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a neck disability is not warranted as the most probative evidence is against a finding that the Veteran has manifested a neck disability at any time during the appeal period or contemporaneous to the appeal period.  While the Veteran's service treatment records demonstrate neck pain on two occasions, upon discharge, the Veteran's neck was normal; no neck diagnoses were noted.  Most importantly, post-service treatment records are silent for any testes, impressions or diagnoses related to the Veteran's neck.  

The Board has considered the Veteran's lay statements.  To the extent the Veteran contends that he has a current neck disability related to his period of service, the Board finds that such statements are inconsistent with the evidence of record.  The available records do not reflect a diagnosis related to the Veteran's neck at any time during the appeal period.  Although the Veteran did have in-service neck pain, neither the Board nor the Veteran is competent to render its own medical opinion as to whether the Veteran manifested residuals.

As there is no diagnosis of a current neck disability, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107 (b); Gilbert, supra.

Hypertension

For reference purposes, VA considers hypertension to be manifested by systolic predominantly 160 mm Hg or more, or diastolic pressure predominantly 90 mm Hg or more.  See M21-1, III.iv.4.E.1.a.  Pre-hypertension is defined as systolic pressure between 120mm and 139mm and diastolic pressure from 80mm to 89mm.  M21-1, III.iv.4.E.1.a. M21-1, III.iv.4.E.1.d.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times at least three different days.  M21-1, III.iv.4.E.1.c.

As noted above, there is a presumption of service connection for certain diseases, to include hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Hypertension is manifest to a compensable degree when (1) diastolic pressure is predominately 100 or more; (2) systolic pressure is predominately 160 or more; or (3) minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.

In this case, the Veteran was not diagnosed with hypertension while in service.  His highest in-service blood pressure reading was 150/92.  See Service Treatment Record dated March 21, 1975.

The record contains a letter from the Veteran's former private doctor.  In the letter, Dr. G.W. reported that he treated the Veteran for hypertension from April 1976 until June 2000, when he retired.  He stated that the Veteran's diastolic pressure reached 110; the Veteran was prescribed medications at that time.  

The earliest treatment records available are dated June 1979, which show that the Veteran was hospitalized for moderately severe hypertension.  Diagnostic testing was completed but Dr. G.W. did not provide an etiology for the hypertension.  Upon discharge from the hospital, the Veteran was advised to continue his low salt diet and prescribed medication for his hypertension.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension was manifest to a compensable degree within one year of discharge.  Although hypertension was not diagnosed during service, there is evidence of elevated blood pressure readings.  In addition, shortly after discharge, in April 1976, the Veteran's private doctor diagnosed hypertension and prescribed medication.  Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is granted.  

Bilateral Knee Disabilities 

The Veteran was afforded a VA examination in January 2016 in relation to his knees.  Upon examination, the clinician diagnosed patellofemoral pain syndrome in the left knee and degenerative arthritis of the right knee.  The Veteran reported constant, severe shooting bilateral knee pain, which worsened with prolonged standing, walking, climbing stairs, and squatting.  The Veteran also reported two knee replacements of the left knee.  Upon review of the record, the examiner opined that the Veteran's knee conditions were proximately due to the Veteran's service-connect pes planus.  To support this contention, the examiner noted that research indicated a significant correlation between pes planus and knee pain.  

Also of record is a letter from the Veteran's private physician, in which Dr. J.W. attributes the Veteran's lower extremity disabilities to his pes planus.

Again, given the evidence, specifically the two positive nexus opinions, the Board finds that service connection for the Veteran's left knee patellofemoral pain syndrome and right knee degenerative arthritis is warranted.  All reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).




ORDER

The issue of entitlement to service connection for residuals of a cold injury to the bilateral lower extremities is dismissed.

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for a neck disability is denied.

Service connection for hypertension is granted.

Service connection for left knee patellofemoral pain syndrome is granted.

Service connection for right knee degenerative arthritis is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


